DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
Specification [0022] recites, “As shown in Figure 2, the camera 15A is arranged on an upper side ( + Z side in Figure 2) of a medicine strip package PB which includes packaging bags TP (medicine packages) formed om series” (emphasis added), where the Examiner assumes a typographical error exists.  
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  Examiner assumes a typographical error exists in claim 10, where claim 10 is intended to recite, in the limitation beginning with “a collating process…”, “by the master image are the same or not, by the dispensing audit support apparatus” (emphasis added).  Appropriate correction is required.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “master image storing unit”, “imaging unit”, “medicine detecting unit”, “region-of-interest setting unit”, “template generating unit”, and “collating unit” in claims 1-9; and “master image storing unit” and “imaging unit” in claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recites the limitation " …the region of interest are set based on the detected position of the medicine” (emphasis added) in the respective limitations beginning with “a region of 
As claims 2-9 depend upon claim 1, claims 2-9 incorporate the indefinite subject matter of claim 1 by dependency and are similarly rejected. 
For the purposes of further examining the application on the merits, the Examiner assumes that “the medicine” is intended to be refer to the 2) interpretation of the audit-target medicine obtained in the captured image. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (US 2016/0114925), herein Yuyama, in view of Amano et al. (US 2014/0002631), herein Amano.

a master image storing unit configured to store a master image showing a medicine (see Yuyama [0062], where the inspection database accumulates images of medicine as master images); 
an imaging unit configured to image an audit-target medicine to obtain a captured image (see Yuyama [0059], where a photographic device photographs divided packaging bags and the medicine contained in those bags); 
a medicine detecting unit (see Yuyama [0061]-[0062], where a control device, realized on a computer with installed software, is provided to implement medicine inspection) configured to detect a position of the audit-target medicine in the captured image (see Yuyama Fig. 10(a) and [0098], where a contour of the medicine is extracted from an image obtained by photographing the divided packaging bag for inspection, where the region within the contour is derived as the medicine region); 
a region-of-interest setting unit (see Yuyama [0061]-[0062], where a control device, realized on a computer with installed software, is provided to implement medicine inspection) configured to set a region of interest in the image of the audit-target medicine, wherein a position, shape and size of the region of interest are set based on the detected position of the medicine (see Yuyama [0098]-[0102], where a rectangle that circumscribes the medicine region is derived); 
a template generating unit (see Yuyama [0061]-[0062], where a control device, realized on a computer with installed software, is provided to implement medicine inspection) configured to generate a template based on the read master image, wherein a position, shape and size of the template are set according to the set region of interest (see Yuyama [0098]-[0102], where divided regions A and B of the derived medicine regions are extracted and the color information of the divided regions A and B are computed; see Yuyama [0103], where color information for regions alpha and beta of the long medicine registered as master data in the inspection database is determined; see also Yuyama [0106], where the method for obtaining the color information of the divided regions A and B is also used to obtain the master data for regions alpha and beta); and 
a collating unit (see Yuyama [0061]-[0062], where a control device, realized on a computer with installed software, is provided to implement medicine inspection) configured to collate the template with the region of interest and output information indicating whether the audit-target medicine and the medicine shown by the master image are the same or not (see Yuyama [0103], where a determination is made that a long medicine that is the inspection target is the medicine compared in the inspection database, based on matching the regions of the inspection target with the regions of the long medicine registered as master data in the inspection database).
Although Yuyama teaches that the medicine inspection system has a prescription history limiting mode in which the prescription history for a corresponding patient to the divided packaging bag is referenced to perform the medicine inspection  where similarity determination is implemented with the reference scope of the inspection database limited to existing prescription medicines (see Yuyama [0073]); Yuyama do not explicitly disclose that the template generating unit configured to read out the master image showing a medicine written in a prescription from the master image storing unit.
Amano discloses in a related and pertinent medicine inspection device (see Amano Abstract), where a prescription information acquisition means acquires prescription information regarding the type and the quantity of a medicine packaged in each sachet, where the prescription information can be acquired from an externally mounted recording device, and that a collation means compares the information relating to the type and the quantity of a medicine detected by a medicine information detector with the acquired prescription data to verify whether the type and the quantity of a medicine contained in a sachet is as per the prescription information (see Amano [0266]-[0267]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Amano to the teachings of Yuyama, such that prescription data for a packaging bag is 

Regarding claim 3, please see the above rejection of claim 1. Yuyama and Amano disclose the dispensing audit support apparatus according to claim 1, wherein 
(see Yuyama [0098]-[0099], where the circumscribing rectangle of the medicine region is derived with the center of gravity coordinates and angle of the long side of the medicine region and the medicine region is shifted to the center of the screen and angular adjustments are made), and 
the template generating unit generates the template in such a manner that the template for the master image is moved more as an amount of movement of the region of interest is larger (see Yuyama [0106], where the method for obtaining the color information of the divided regions A and B is also used to obtain the master data for regions alpha and beta).

Regarding claim 6, please see the above rejection of claim 1. Yuyama and Amano disclose the dispensing audit support apparatus according to claim 1, wherein 
the collating unit turns at least one of the region of interest and the template in such a manner that orientations of the region of interest and the template match each other, and performs the collation (see Yuyama [0099], where the medicine region is angular adjusted such that the medicine region is extended to the horizontal direction; see Yuyama [0103], where a determination is made that a long medicine that is the inspection target is the medicine compared in the inspection database, based on matching the regions of the inspection target with the regions of the long medicine registered as master data in the inspection database; and see Yuyama [0106], where the method for obtaining the color information of the divided regions A and B is also used to obtain the master data for regions alpha and beta).


the master image is an image based on an image obtained by imaging the audit- target medicine with the imaging unit under lighting which is used when the collation is performed (see Yuyama [0122]-[0123] and [0129]-[0132], where captured images using photographing device illuminated by front side and backside illumination means are processed and registered as master images in the master database; see also Yuyama [0059]-[0060], where the divided packaging bags of medicine are captured using the photographing device and illuminated by the front side and back side illumination means).

Regarding claim 10, it recites a method performing the apparatus functions of claim 1. Yuyama and Amano teach the method by performing the apparatus functions of claim 1. Please see above for detailed claim analysis.
Please see the above rejection for claim 1, as the rationale to combine the teachings of Yuyama and Amano are similar, mutatis mutandis.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama and Amano as applied to claim 1 above, and further in view of Hasegawa (US 2016/0210524).
Regarding claim 2, please see the above rejection of claim 1. Yuyama and Amano do not explicitly disclose the dispensing audit support apparatus according to claim 1, wherein 
the region-of-interest setting unit sets the region of interest smaller as a distance between the detected position of the audit-target medicine and a center of the captured image is longer, and 
the template generating unit generates the template smaller as the set region of interest is smaller.
(see Yuyama [0098]), that the derived medicine region can be obtained by binarizing an gray scale image derived from a backlit image of an inspected sachet (see Amano [0346]-[0347] and [0351]) and that the method for obtaining the color information of the divided regions A and B of an inspection target is also used to obtain the master data for regions alpha and beta of the registered medicine in the inspection database (see Yuyama [0106]).
Hasegawa teaches in a related and pertinent drug recognition device and method based on analyzing captured images of the drug (see Hasegawa Abstract), where drugs located in the vicinity of the edge of a light source holding unit is not uniform as the distance between each point light source and the drug is not constant, where a large amount of illumination light is incident on the drug from light sources that are close to the drug and small amount of illumination light is incident on the drug from light sources that are far away from the drug, leading to halation occurring the drug in the captured image data (see Hasegawa Fig. 22 and [0193]).
At the time of filing, one of ordinary skill in the art would have found it obvious from the combined teachings of Hasegawa with the teachings of Yuyama and Amano, that medicine imaged at the edge of a light source holding unit would have non-uniform lighting, leading to halation occurring for medicine imaged at the edge of a light source where one direction of the illuminated medicine would be properly illuminated, and would result in the binarized image regions for deriving the medicine region being smaller than properly illuminated medicine at the center of the light source holding unit. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine prior art reference teachings to arrive at the claimed invention. In this instance, Yuyama and Amano disclose a base medicine inspection system which matches image regions of an medicine inspection target with image regions of the medicine registered as master data in the inspection database, where the derived medicine region can be obtained by binarizing an gray scale  the method for obtaining the color information of the divided regions A and B of an inspection target is also used to obtain the master data for regions alpha and beta of the registered medicine in the inspection database. Hasegawa teaches in a related and pertinent drug recognition device and method, where drugs located in the vicinity of the edge of a light source holding unit is not uniform as the distance between each point light source and the drug is not constant, where a large amount of illumination light is incident on the drug from light sources that are close to the drug and small amount of illumination light is incident on the drug from light sources that are far away from the drug. Thus, the combined teachings of Hasegawa with the teachings of Yuyama and Amano would have suggested to one of ordinary skill in the art that medicine imaged at the edge of a light source holding unit would have non-uniform lighting, leading to corresponding binarized image regions of medicine at the edge of the imaged illuminated areas to be properly illuminated in one direction of the medicine and predictably result in the binarized image regions for deriving the medicine region being smaller than properly illuminated medicine at the center of the image. 

Regarding claim 4, please see the above rejection of claim 1. Yuyama and Amano disclose the dispensing audit support apparatus according to claim 1, wherein 
the region-of-interest setting unit moves the position of the region of interest in the captured image (see Yuyama [0098]-[0099], where the circumscribing rectangle of the medicine region is derived with the center of gravity coordinates and angle of the long side of the medicine region and the medicine region is shifted to the center of the screen and angular adjustments are made), and 
the template generating unit moves the position of the template for the master image according to the region of interest being moved (see Yuyama [0106], where the method for obtaining the color information of the divided regions A and B is also used to obtain the master data for regions alpha and beta).
Yuyama and Amano do not explicitly disclose that moving the position of the region of interest in the captured image is based on a direction of illumination relative to the audit-target medicine
Hasegawa teaches in a related and pertinent drug recognition device and method based on analyzing captured images of the drug (see Hasegawa Abstract), where drugs located in the vicinity of the edge of a light source holding unit is not uniform as the distance between each point light source and the drug is not constant, where a large amount of illumination light is incident on the drug from light sources that are close to the drug and small amount of illumination light is incident on the drug from light sources that are far away from the drug, leading to halation occurring the drug in the captured image data (see Hasegawa Fig. 22 and [0193]), and that positional relationship between each drug and the light source can be calculated, such as the direction of each point light source relative to the drug, and the amount of illumination light in each illumination direction can be uniformized (see Hasegawa Fig. 23 and [0198]-[0199]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Hasegawa to the teachings of Yuyama and Amano, such that the illumination direction of a light source relative to each imaged medicine can be calculated and used to uniformize the illumination upon the inspection target medicine, in which subsequent region shifting and angular adjustment as taught by Yuyama can be performed upon. This modification is rationalized as a use of a known technique to improve similar devices in the same way. In this instance, Yuyama and Amano disclose a base medicine inspection system which matches image regions of a medicine inspection target with image regions of the medicine registered as master data in the inspection database, where derived medicine images are region shifted and angular adjusted. Hasegawa teaches in a comparable drug recognition device and method a known technique of calculating the positional relationship between . 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama and Amano as applied to claim 1 above, and further in view of Lee et al. (“Pill-ID: Matching and retrieval of drug pill images”), herein Lee.
Regarding claim 7, please see the above rejection of claim 1. Yuyama and Amano do not explicitly disclose the dispensing audit support apparatus according to claim 1, wherein 
the collating unit magnifies or reduces at least one of the region of interest and the template in such a manner that sizes of the region of interest and the template match each other, and performs the collation.
Lee teaches in a related and pertinent system to match drug pill images (see Lee Abstract), where the size of cropped pill images are normalized in a preprocessing step prior to performing matching with database images  (see Lee sect. 3.1 Preprocessing).
 a known technique of performing a preprocessing step where the size of cropped pill images are normalized prior to performing matching with database images. One of ordinary skill in the art could have recognized that by applying Lee’s technique of performing image size normalization of cropped pill images prior to matching to the medicine inspection system of Yuyama and Amano would predictably allow for Yuyama and Amano’s medicine inspection system to similarly perform a preprocessing step of image size normalization of the extracted medicine inspection target image to an improved matching with the registered master image data.  

Regarding claim 8, please see the above rejection of claim 1. Yuyama and Amano do not explicitly disclose the dispensing audit support apparatus according to claim 1, wherein 
each of the template and the region of interest includes an engraved stamp area showing an engraved stamp provided on the medicine.
Lee teaches in a related and pertinent system to match drug pill images (see Lee Abstract), where the pill images used for performing the matching includes imprinted or indented mark on the pill, tablet, or capsule (see Lee Fig. 1, sect. 1. Introduction, and sect. 4.1 Database), and that the imprinted pill patterns are further used to perform the pill image matching (see Lee sect. 3.2. Imprint descriptor construction and sect. 3.6 Matching).
 a known technique where pill images are known to be imprinted or indented with a mark and that the imprinted pattern is further used to perform drug pill image matching. One of ordinary skill in the art could have recognized that by applying Lee’s technique of using pill images with imprinted patterns and to use the imprinted patterns to perform pill image matching to the medicine inspection system of Yuyama and Amano would predictably allow for Yuyama and Amano’s medicine inspection system to similarly use images of imprinted pills to match pill images using the imprinted pattern to perform medicine inspection of the extracted target image with registered master image data, leading to an improved medicine inspection.  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding the subject matter of claim 5, the prior art of record, alone or in combination fails to fairly teach or suggest the following limitations in combination with the other recited limitations:
“the region-of-interest setting unit and the template generating unit respectively set the region of interest and the template to be in shapes similar to the audit-target medicine, when a distance between the position of the audit-target medicine and a center of the captured image is equal to or below a threshold, and respectively set the region of interest and the template to be in rectangular shapes, when the distance between the position of the audit-target medicine and the center of the captured image exceeds the threshold”.

Above cited Yuyama and Amano teach that contours of medicine are extracted from photographed medicine images are used to derive the medicine region and deriving a corresponding circumscribing rectangle of the medicine region. However, Yuyama and Amano, alone or in combination, fails to fairly teach or suggest to set the region of interest and the template to be similar shapes to the medicine when the distance between the medicine and the center of the captured image is equal to or below a threshold, and set the region of interest and the template to be a rectangle when the distance between the medicine and the center of the captured image exceeds the threshold. 
Above cited Hasegawa teaches that drugs located in the vicinity of the edge of a light source holding unit is not uniform as the distance between each point light source and the drug is not constant, where a large amount of illumination light is incident on the drug from light sources that are close to the drug and small amount of illumination light is incident on the drug from light sources that are far away from the drug, where the illumination light in the center of the light source holding unit is substantially uniform. However, Hasegawa, alone or in combination fails to fairly teach or suggest to set the region of interest and the template to be similar shapes to the medicine when the distance between the medicine and the center of the captured image is equal to or below a threshold, and set the region of interest and the template to be a rectangle when the distance between the medicine and the center of the captured image exceeds the threshold. 
(see Choi Abstract), where the detected stain can be visualized by a tight bounding box or a polygon / contour drawn to tightly enclose the stain (see Choi Fig. 5D, Fig. 5E, and [0078]-[0080]). However, Choi, alone or in combination, fails to fairly teach or suggest to set the region of interest and the template to be similar shapes to the medicine when the distance between the medicine and the center of the captured image is equal to or below a threshold, and set the region of interest and the template to be a rectangle when the distance between the medicine and the center of the captured image exceeds the threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661